DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on March 16, 2021.  Claims 1-19 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection under 35 USC 112 (b) has been withdrawn. 
	
	


Allowable Subject Matter
Currently claims 1-19 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:


(D) the vendor item DB retrieving and extracting recommended items having vectors that are highly similar to the vectors of the reference items; and
(E) the vendor item DB combining the query item and the recommended items with each other in order to compose recommended fashion outfit, sorting the recommended fashion outfit, and transmitting the recommended fashion outfit to a user”

Saul et al (US 8,103,551 B1) discloses matching a fashion item with an additional fashion item, transmit the additional fashion item as part of an outfit match (Saul: Figure 4).  PTO-892 Reference U discloses composing fashion outfits.  Saul, PTO-892 Reference U nor any of the other cited references teach, suggest, or otherwise render obvious (B) the reference DB retrieving and extracting similar items having vectors that are highly similar to the vector of the query item and then retrieving and extracting reference fashion outfit comprising the similar items; (D) the vendor item DB retrieving and extracting recommended items having vectors that are highly similar to the vectors of the reference items; and (E) the vendor item DB combining the query item and the recommended items with each other in order to compose recommended fashion outfit, sorting the recommended fashion outfit, and transmitting the recommended fashion outfit to a user.
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0083789 A1, Shah et al discloses a CLOTHING MATCHING SYSTEM AND METHOD.
US 2018/02184333 A1, Penner et al discloses System and Method for Fashion Recommendations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625